Citation Nr: 1029623	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  02-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1980 to October 1996.  His service separation document reflects 
that he had service in Southwest Asia during the Persian Gulf 
Era; his decorations and medals include the Kuwait Liberation 
Medal and the Meritorious Unit Commendation, Dessert Storm.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a November 2005 rating decision of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2008 and January 2010 this matter was remanded to the RO for 
further development.


FINDING OF FACT

There is objective evidence that following his Persian Gulf 
service the Veteran has had the medically unexplained chronic 
multisymptom illness of IBS that has been disabling to a 
compensable degree.


CONCLUSION OF LAW

Service connection for irritable bowel syndrome is warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, inasmuch as the benefit sought is being granted, 
there is no reason to belabor the impact of the VCAA on this 
matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

The Veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War.  Compensation may be paid to any 
Persian Gulf War veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may 
include, but are not limited to, muscle pain, joint pain, 
neurologic signs or symptoms, and symptoms involving the 
respiratory system.  See 38 C.F.R. § 3.317(b).  The chronic 
disability must have manifested either during active military, 
naval, or air service in the Southwest Asia theatre of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical examination, or 
laboratory tests.  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); 
or (4) any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i).  

Accordingly, under these regulations service connection may be 
granted on a presumptive basis if there is evidence (1) that the 
claimant is a Persian Gulf veteran; (2) who has a diagnosis of 
IBS (3) which became manifest either during active military, 
naval, or air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.  In claims based on undiagnosed illness, unlike those 
for "direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 
(2004).  Notably, laypersons are competent to report objective 
signs of illness.  Id.

As noted, the Veteran had service in Southwest Asia.  His service 
treatment records (STRs) do not show any complaints of, or 
treatment for, IBS.  However, these records show treatment for 
episodes of diarrhea, abdominal pain and cramps, and nausea as 
well as treatment for gastroenteritis.  

Private treatment records include an impression of IBS.  In July 
2009 and May 2010 statements, nurses who treated the Veteran 
during service recall that he was treated for IBS.  

An August 2009 VA examination report notes an impression of 
irritable bowel syndrome.  

On April 2010 VA examination IBS was diagnosed.  

The record (as outlined above) amply reflects that the Veteran 
has a diagnosis of IBS.  He served in Southwest Asia during the 
Persian Gulf Era, and is entitled to the application of the 
presumptive provisions of 38 U.S.C.A. § 1117.  There is no 
evidence showing or suggesting that the IBS is attributable to 
intercurrent cause.  His accounts (and those in supporting 
statements) reasonably reflect that the IBS has (at least at some 
point) been moderate (and disabling to a compensable degree).  
See 38 C.F.R. § 4.114, Code 7319.  While examiners have indicated 
they are unable to relate this disability to service without 
resort to speculation, because of the Veteran's entitlement to 
the applicable presumptions, such is not necessary.   All the 
legal requirements for establishing service connection for IBS 
are met; service connection for such disease is warranted.  


ORDER

Service connection for IBS is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


